Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 10/25/2021, wherein claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement filed 10/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the foreign document for KR 3010928470000 was provided and the examiner was not able to find a document having the listed number KR 3010928470000.  It has been placed in the application file, but the lined through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1-10, 15-20 are objected to because of the following informalities:  
Regarding claims 1-10 and 15-20, “the system” should be written as “the tear-off lens capture system” to maintain antecedent basis.
Regarding claims 4,9,18, and 20, “the releasable layers” should be written as “the releasable lens layers” to maintain antecedent basis.

Regarding claim 13, “the released layer” should be written as “the released lens layer’ to maintain antecedent basis.
Regarding claim 20, “the perimeter of the lower-most layer” should be changed to “a perimeter of a lower-most layer” because the perimeter of the lower-most layer has not been previously claimed. Appropriate correction is required.

Appropriate correction is required.

Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6-9,11-15 of U.S. Patent No. 9918876. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current app. is disclosed by claim 1 of ‘876, claim 2 of the current app. is disclosed by claim 2 of ‘876, claim 3 of the current app. is disclosed by claim 6 of ‘876, claim 4 of the current app. is disclosed by claim 7of ‘876, claim 5 of the current app. is disclosed by claim 8 of ‘876, claim 6 of the current app. is disclosed by claim 9 of ‘876, claim 7 of the current app. is disclosed by claim 11 of ‘876, claim 8 of the current app. is disclosed by claim 12 of ‘876, claim 9 of the current app. is disclosed by claim 13 of ‘876, claim 10 of the current app. is disclosed by claim 14 of ‘876, claim 11 of the current app. is disclosed by claims 1-4 and 15 of ‘876, claim 12 of the current app. is disclosed by claim 15 of ‘876, claim 13 of the current app. is disclosed by claim 8 of ‘876, claim 14 of the current app. is disclosed by claim 5 of ‘876, claim 15 of the current app. is disclosed by claims 1,2 of ‘876, claim 16 of the current app. is disclosed by claim 2 of ‘876, claim 17 of the current app. is disclosed by claim 6 of ‘876, claim 18 of the current app. is disclosed by claim 7 of ‘876, claim 19 of the current app. is disclosed by claim 8 of ‘876, claim 20 of the current app. is disclosed by claim 13 of ‘876.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11173068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current app. is disclosed by claims 1-5 of ‘068, claim 6 of the current app is disclosed by claims 3-5 of ‘068, claim 7 of the current app is disclosed by claim 6 of ‘068, claim 8 of the current app is disclosed by claim 7 of ‘068, claim 9 of the current app is disclosed by claim 8 of ‘068, claim 10 of the current app is disclosed by claim 9 of ‘068, claims 11-13 of the current app is disclosed by claims 10-12 of ‘068, claim 14 of the current app is disclosed by claim 10  of ‘068, claims 15-18 and 20 are disclosed by claims 13-16 of ‘068, claims 19 of the current app is disclosed by claim 13  of ‘068.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if the applicant is intending to functionally or structurally claim the eye protector because the applicant claims a tear-off lens capture system for use with an eye protector which would indicate function, however, the applicant also positively claims portions of the eye protector with the retainer of the tear-off lens system. For example, the applicant positively recites “a peripheral wall configured to extend outwardly from the frame, the peripheral wall defining a slot that is surrounded by the peripheral wall and the frame, the slot being positioned outward from the base lens; and a holder protruding from the peripheral wall and extending away from the base lens”. It is not clear how “a slot” can be defined by a structure not actually included in the invention (the frame) or how the holder extends away from the base lens, if the eye protector isn’t positively claimed. Nevertheless, for the purposes of the prior art rejection, the examiner is interpreting the eye protector as being functionally claimed in relation to the tear-off lens system.
Claim 13 recites the limitation "the released layer of the lens stack".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the released layer of the lens stack" is referring to the functionally claimed released tear-off lens layer to be held by the capturer or if the applicant is referring to a different released tear-off lens layer that is present in applicant’s invention. Please clarify. 
Regarding claim 15, it is unclear if the applicant is intending to functionally or structurally claim the eye protector because the applicant claims a tear-off lens capture system for use with an eye protector which would indicate function, however, the applicant also positively claims portions of the eye protector with the retainer of the tear-off lens system. For example, the applicant positively recites “the slot being positioned outward from the base lens, the holder protruding from the retainer and extending away from the base lens”. It is not clear how the slot is positioned outward from the base lens and the holder extends away from the base lens, if the eye protector isn’t positively claimed. Nevertheless, for the purposes of the prior art rejection, the examiner is interpreting the eye protector as being functionally claimed in relation to the tear-off lens system.

All remaining claims are rejected as depending on a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-10 and 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (WO 2014093514) in view of Wilson et al. (U.S. 20020109922).
Regarding claim 1, Ginther teaches a tear-off lens capture system (1409,1405,1407, tear off lenses, (paras. 397,398)) for use with an eye protector having a base lens and a frame supporting the base lens (paras. 397,398, can be used with an eye protector), the system comprising: a retainer (1407,1409) configured to be mounted to an outward facing side of the frame so that the retainer extends away from the base lens (for example, as shown in fig. 52), the retainer (1407,1409)  comprising: a peripheral wall (1407) configured to extend outwardly from the frame (for example, as shown in fig. 52), the peripheral wall defining a slot (between top and bottom legs of 1407) that is surrounded by the peripheral wall and the frame, the slot being positioned outward from the base lens (can be applied to an eye protector such that the slot is surrounded by the peripheral wall and the frame, the slot being positioned outward from the base lens) ; and a holder (1409) protruding from the peripheral wall (1407)(fig. 52) and extending away from the base lens (for example, as shown in fig. 52); and a lens stack (paras. 397,398, 400) configured to be mounted to an outward side of the eye protector (paras. 397-399), the lens stack formed of at least one releasable lens layer (paras. 397-400), the lens stack comprising: a central viewing area (area to extend across lens); and a tab extending from an edge of the central viewing area that mounts to the holder, the tab having a width (to be retained by the holder) where the tab may include an aperture sized  to engage with the holder (paras. 397-400); and although Ginther teaches the lens capture system can include two retainers (1405,1407) each having a holder (1409) to be mounted on opposing sides of goggles  (paras. 398, 400), the slot being wider than a base lens (fig. 52) and the lens stack being narrower than the base lens (fig. 69), Ginther doesn’t specifically teach the lens stack has an additional tab extending from an opposite edge, the slot has a slot width that is at least as wide as the second tab width.
	Wilson teaches a similar invention (abstract) having a lens stack having two pull tabs (25,35) on either side of a central viewing area (15 between 25,35) (para. 21)(fig. 4), the pull tabs being narrower than a width of the google lens to which they are mounted (fig. 1) and being no wider than the central viewing area (fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the lens stack of Ginther with two pull tabs, the pull taps being narrower than the width of a base lens  and no wider than the width of the central viewing area in view of Wilson such that the slot has a slot width that is at least as wide as the second tab width in order to allow a right or left-handed person to easily remove the topmost lens (para. 21 of Wilson) and in order to provide tabs of a convenient size to facilitate grip of the tabs by the user.
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

	Regarding claim 2, the Ginther/Wilson combined reference teaches the second tab has a length configured to allow the second tab to be wound around at least a portion of the retainer so that the lens stack is placed in tension upon mounting to the eye protector (Ginther discloses that the tab extends beyond 1407 such that the tab can be grabbed by a wearer to remove the lens, therefore the tab has a length to achieve applicant’s claimed function (para. 400)).
Regarding claim 3, the Ginther/Wilson combined reference doesn’t specifically teach the lens stack comprises at least two releasable lens layers laminated together with an intermediary adhesive layer between each of the releasable lens layers.
	Wilson further teaches a lens stack comprises at least two releasable lens layers (15) laminated together with an intermediary adhesive layer (20) between each of the releasable lens layers (para. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the lens stack of the Ginther/Wilson combined reference comprise at least two releasable lens layers laminated together with an intermediary adhesive layer between each of the releasable lens layers in view of Wilson in order to further secure the lenses to each other to avoid unwanted shifting of the lens layers and inadvertent detachment from each other and the goggles.
Regarding claim 4, the Ginther/Wilson combined reference teaches the intermediary adhesive layer extends between the opposing first and second edges of the central viewing area so that no intermediary adhesive layer is applied between the releasable layers along either the first or second tab (para. 20 of Wilson).
Regarding claim 7, the Ginther/Wilson combined reference teaches a lower-most layer of the lens stack is configured to mount to the base lens of the eye protector without using pins on the base lens (can be mounted via adhesive etc.)(fig. 69, para 399).
Regarding claim 8, the Ginther/Wilson combined reference fails to teach the lens stack comprises at least two releasable lens layers laminated together with an intermediary adhesive layer between each of the releasable lens layers, and wherein a lower-most layer of the lens stack comprises an attaching adhesive layer applied about a perimeter of the lower-most layer.
Wilson further teaches the lens stack comprises at least two releasable lens layers (15) laminated together with an intermediary adhesive layer (20) between each of the releasable lens layers (para. 17), and wherein a lower-most layer of the lens stack comprises an attaching adhesive layer applied about a perimeter of the lower-most layer (fig. 5)(paras. 8,13,20)(abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the lens stack of the Ginther/Wilson combined reference comprise at least two releasable lens layers laminated together with an intermediary adhesive layer between each of the releasable lens layers, and wherein a lower-most layer of the lens stack comprises an attaching adhesive layer applied about a perimeter of the lower-most layer in view of Wilson in order to further secure the lenses to each other and the goggles to avoid unwanted shifting of the lens layers and inadvertent detachment from each other and the goggles.
Regarding claim 9, the Ginther/Wilson combined reference doesn’t specifically teach the attaching adhesive applied about the perimeter of the lower-most layer of the lens stack has a higher peel-strength than the intermediary adhesive between each of the releasable layers of the lens stack.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the attaching adhesive applied about the perimeter of the lower-most layer of the lens stack have a higher peel-strength than the intermediary adhesive between each of the releasable layers of the lens stack because the attaching adhesive layer would inadvertently peel away from the base lens when the layer above it is removed if the peel strength were not higher between the attaching adhesive layer and the base lens thereby causing the apparatus to malfunction.
Regarding claim 10, the Ginther/Wilson combined reference teaches the lens stack comprises a plurality of stacked lens layers (fig. 69)(para. 399) and that the lens stack has two tab portions (per claim 1) but doesn’t specifically teach the lens stack comprises an upper lens stack mountable to a lower lens stack, each of the upper and lower lens stack comprising a plurality of lens layers laminated together and an attaching surface on a lower surface, each of the upper lens stack and the lower lens stack having a first tab portion that forms a part of the first tab of the lens stack and a second tab portion that forms a part of the second tab of the lens stack.
Wilson teaches a lens stack comprises an upper lens stack (top 3 layers of 15,20) mountable to a lower lens stack (bottom 4 layers of 15,20), each of the upper and lower lens stack comprising a plurality of lens layers laminated together (para. 17) and an attaching surface on a lower surface (fig. 5), each of the upper lens stack and the lower lens stack having a first tab portion (25) that forms a part of the first tab of the lens stack and a second tab portion (35) that forms a part of the second tab of the lens stack (fig. 5)(para. 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the lens stack of the Ginther /Wilson combined reference comprise an upper lens stack mountable to a lower lens stack, each of the upper and lower lens stack comprising a plurality of lens layers laminated together and an attaching surface on a lower surface, each of the upper lens stack and the lower lens stack having a first tab portion that forms a part of the first tab of the lens stack and a second tab portion that forms a part of the second tab of the lens stack in view of Wilson in order to further secure the lenses to each other and to provide a way to securely attach the lens stack to goggles to avoid unwanted shifting of the lens layers and inadvertent detachment from each other and goggles and to provide a way to easily remove each layer for right and left handed users. 
Regarding claim 15, Ginther teaches a tear-off lens capture system (1409,1405,1407, tear off lenses, (paras. 397,398)) for use with an eye protector having a base lens and a frame supporting the base lens (paras. 397,398, can be used with an eye protector), the system comprising: a retainer (1407,1409) configured to be mounted to an outward facing side of the frame so that the retainer extends away from the base lens (for example, as shown in fig. 52), the retainer including a slot (between top and bottom legs of 1407) and a holder(1409),the slot defined by an inner surface of the retainer (inner surface of 1407, fig. 52), the slot being positioned outward from the base lens (can be applied to an eye protector such that the slot is positioned outward from the base lens), the holder (1409) protruding from the retainer (protrudes from 1407, fig, 52) and extending away from the base lens (for example, as shown in fig. 52); and a lens stack (paras. 397,398, 400) configured to be mounted to an outward side of the eye protector (paras. 397-399), the lens stack formed of at least one releasable lens layer (paras. 397-400), the lens stack including a central viewing area (area to extend across lens), and a tab extending from an edge of the central viewing area that mounts to the holder, the tab having a width (to be retained by the holder) where the tab may include an aperture configured to engage with the holder (paras. 397-400),the second tab having a front side (outward facing side), a back side (inward facing side); the inner surface of the retainer (inner surface of 1407, fig. 52) positioned adjacent at least a portion of each of the front side and back side of the tab (at least a portion of the front side and back side of the tab are considered to be adjacent the inner surface of the retainer because 1409 extends through the aperture of the tab to retain the tab on 1407 (para. 398), the tab extending past a side portion of 1407 (para. 400) such  that the front side and back side are at least lying near the inner surface of the retainer, “adjacent” is defined by dictionary.com as “lying near, close, or contiguous; adjoining; neighboring” thereby meeting applicant’s claim limitation) and although Ginther teaches the lens capture system can include two retainers (1405,1407) each having a holder (1409) to be mounted on opposing sides of goggles  (paras. 398, 400), the slot being wider than a base lens (fig. 52) and the lens stack being narrower than the base lens (fig. 69), Ginther doesn’t specifically teach the lens stack has an additional tab extending from an opposite edge, the slot has a slot width that is at least as wide as the second tab width.
Wilson teaches a similar invention (abstract) having a lens stack having two pull tabs (25,35) on either side of a central viewing area (15 between 25,35) (para. 21)(fig. 4), the pull tabs being narrower than a width of the google lens to which they are mounted (fig. 1) and being no wider than the central viewing area (fig. 4).
Wilson teaches a similar invention (abstract) having a lens stack having two pull tabs of the same structure (25,35) on either side of a central viewing area (15 between 25,35) (para. 21)(fig. 4), the pull tabs being narrower than a width of the google lens to which they are mounted (fig. 1) and being no wider than the central viewing area (fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the lens stack of Ginther with two pull tabs of the same structure, the pull taps being narrower than the width of a base lens  and no wider than the width of the central viewing area in view of Wilson such that the slot has a slot width that is at least as wide as the second tab width in order to allow a right or left-handed person to easily remove the topmost lens (para. 21 of Wilson) and in order to provide tabs of a convenient size to facilitate grip of the tabs by the user.
	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 16, the Ginther/Wilson combined reference teaches the second tab has a length configured to allow the second tab to be wound around at least a portion of the retainer so that the lens stack is placed in tension upon mounting to the eye protector (Ginther discloses that the tab extends beyond 1407 such that the tab can be grabbed by a wearer to remove the lens, therefore the tab has a length to achieve applicant’s claimed function (para. 400)).
Regarding claim 17, the Ginther/Wilson combined reference teaches the lens stack comprises at least two releasable lens layers stacked on top of eachother (paras. 397,398,403) but doesn’t specifically teach the lens layers are laminated together with an intermediary adhesive layer between each of the releasable lens layers.
	Wilson further teaches a lens stack comprises at least two releasable lens layers (15) laminated together with an intermediary adhesive layer (20) between each of the releasable lens layers (para. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the lens stack of the Ginther/Wilson combined reference comprise at least two releasable lens layers laminated together with an intermediary adhesive layer between each of the releasable lens layers in view of Wilson in order to further secure the lenses to each other to avoid unwanted shifting of the lens layers and inadvertent detachment from each other and the goggles.
 Regarding claim 18, the Ginther/Wilson combined reference teaches the intermediary adhesive layer extends between the opposing first and second edges of the central viewing area so that no intermediary adhesive layer is applied between the releasable layers along either the first or second tab (para. 20 of Wilson).
Regarding claim 20, the Ginther/Wilson combined reference doesn’t specifically teach the attaching adhesive applied about the perimeter of the lower-most layer of the lens stack has a higher peel-strength than the intermediary adhesive between each of the releasable layers of the lens stack.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the attaching adhesive applied about the perimeter of the lower-most layer of the lens stack have a higher peel-strength than the intermediary adhesive between each of the releasable layers of the lens stack because the attaching adhesive layer would inadvertently peel away from the base lens when the layer above it is removed if the peel strength were not higher between the attaching adhesive layer and the base lens thereby causing the apparatus to malfunction.



Claims 5, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (WO 2014093514)  in view of Wilson et al. (U.S. 20020109922) in view of McNeal ( U.S. Patent No. 4716601).

Regarding claim 5, the Ginther/Wilson combined reference fails to teach the intermediary adhesive is configured to remain with an inward facing surface of a lens layer that is released from the lens stack, and wherein the intermediary adhesive on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack.
McNeal teaches a similar invention (figs. 1-3)wherein the intermediary adhesive (14) is configured to remain on an inner surface of a lens layer (12) that is released from the lens stack (10) (col. 5, lines 13-28), and wherein intermediary adhesive remaining on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (the adhesive on the inward facing surface  of the released lens layer is designed to stick to the top of the layer below it and is maintain on the inward facing surface of the released lens, therefore it would be sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (col. 5, lines 13-28, col. 7, lines 32-44)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the intermediary adhesive to remain with an inward facing surface of a lens layer that is released from the lens stack, and wherein the intermediary adhesive on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack of the Ginther/Wilson combined reference in view of McNeal in order to decrease the amount of sticky residue left on the outermost lens layer in thereby decreasing the amount of dirt and debris stuck to the outermost lens to maximize transparency and field of vision of the lens.
Regarding claim 6, the Ginther/Wilson combined reference fails to teach the lens stack comprises an upper lens layer and at least one intermediary layer, wherein the lens stack is configured so that each intermediary lens layer adheres to a previously released lens layer upon release from the lens stack.
McNeal teaches a lens stack comprises an upper lens layer and at least one intermediary layer (12a-e)(fig. 1) with adhesive between them (col. 5, lines 13-28)(col. 6, lines 66-68 and 1-16), wherein the lens stack is configured so that each intermediary lens layer adheres to a previously released lens layer upon release from the lens stack (the inward surface of a released layer retains the adhesive when released and therefore each intermediary lens layer is capable of adhering to a previously released lens layer upon release from the lens stack (col. 5, lines 13-28)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the lens stack of the Ginther/Wilson combined reference comprise an upper lens layer and at least one intermediary layer with adhesive between them, wherein the lens stack includes adhesive and is configured so that each intermediary lens layer adheres to a previously released lens layer upon release from the lens stack in view of McNeal Wilson in order to further secure the lenses to each other to avoid unwanted shifting of the lens layers and inadvertent detachment from each other and the goggles and  to decrease the amount of sticky residue left on the outermost lens layer in thereby decreasing the amount of dirt and debris stuck to the outermost lens to maximize transparency and field of vision of the lens.
Regarding claim 19, the Ginther/Wilson combined reference fails to teach the intermediary adhesive is configured to remain with an inward facing surface of a lens layer that is released from the lens stack, and wherein the intermediary adhesive on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack.
McNeal teaches a similar invention (figs. 1-3)wherein the intermediary adhesive (14) is configured to remain on an inner surface of a lens layer (12) that is released from the lens stack (10) (col. 5, lines 13-28), and wherein intermediary adhesive remaining on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (the adhesive on the inward facing surface  of the released lens layer is designed to stick to the top of the layer below it and is maintain on the inward facing surface of the released lens, therefore it would be sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (col. 5, lines 13-28, col. 7, lines 32-44)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the intermediary adhesive to remain with an inward facing surface of a lens layer that is released from the lens stack, and wherein the intermediary adhesive on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack of the Ginther/Wilson combined reference in view of McNeal in order to decrease the amount of sticky residue left on the outermost lens layer in thereby decreasing the amount of dirt and debris stuck to the outermost lens to maximize transparency and field of vision of the lens.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (WO 2014093514).
Regarding claim 11, Ginther teaches an eye protector (1400,fig. 52) that captures released layers of a laminated tear-off lens stack that is mounted thereto (para. 397), the laminated tear-off lens stack having at least one tab with an aperture (para. 398), the eye protector comprising: a transparent base lens (1406) (necessarily transparent to allow the wearer to see and to function with the tear-off lens stack, paras. 402-404); a frame (1410) supporting at least a portion of the transparent base lens (fig. 52); and a retainer (1407) mounted to the frame and extending outwardly from the frame and away from the base lens (para. 383)(fig. 52), the retainer defining a slot (slot between 1407 and base lens, and between top and bottom legs of 1407)configured to receive the at least one tab (the tear-off lenses are made of film having flexibility to allow the tab to be manipulated so as to be received by the slot (para. 400)), the retainer having a holder (1409) protruding away from the slot and the base lens (fig. 52), the holder configured to form an engagement with the aperture on the at least one tab of the laminated tear-off lens stack (para. 398); but doesn’t specifically disclose in the embodiment of fig. 52 that the eye protector includes a support configured to hold the eye protector on a wearer; a capturer positioned on the support, the capturer configured to hold a released tear-off lens layer released from the laminated tear-off lens stack along the support (“capturer” is considered to invoke 112f  because claim 11 does not provide the structure that achieves the functionality of holding a released tear-off lens layer released from the laminated tear-off lens stack along the support. Capturer is defined by applicant’s spec as a tacky surface, a tacky pad, an adhesive spray, a gate, a pin, a magnet, a fastener, a suction device, or the like (para. 33)).
The embodiment of figs. 61-63 discloses that retainers (1600,1602) comprise capturers (1680)(which are fasteners) positioned on a support (strap) to attach the support to the eye protector (para. 389), where in a capturer (1680) is capable of holding a released film layer along the support by wrapping a released film layer around and behind the capturer such that the released film layer is retained along the support.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for retainers 1405 and 1407 of the fig. 52 embodiment to include capturers connected to a support, the capturer configured to hold a released tear-off lens layer released from the laminated tear-off lens stack along the support (the released tear-off lens layer can be wrapped around and behind the capturer such that the released film layer is retained along the support) in view of the embodiment of figs. 61-63, para. 389 in order to secure and hold the eyewear on the wearer’s head (para. 8). 
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 12, the Ginther combined reference teaches a released lens layer of the lens stack is biased toward the support (biased toward the support by way of a user pulling the released lens layer toward the support, para. 400).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginther (WO 2014093514)  in view of McNeal ( U.S. Patent No. 4716601).
Regarding claim 13, the Ginther combined reference teaches the lens stack is formed of laminated layers (paras. 397,398), but doesn’t specifically teach the released layer of the lens stack includes a tacky surface configured to hold a second released layer of the lens stack.
McNeal teaches a similar invention (figs. 1-3) having adhesive (14)  forming a tacky surface between layers, the tacky surface is configured to remain on an inner surface of a lens layer (12) that is released from the lens stack (10) (col. 5, lines 13-28), and wherein the tacky surface remaining on the inward facing surface of the released lens layer is sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (the adhesive on the inward facing surface  of the released lens layer is designed to stick to the top of the layer below it and is maintain on the inward facing surface of the released lens, therefore it would be sufficiently tacky to adhere to an outward surface of a subsequently released layer of the lens stack (col. 5, lines 13-28, col. 7, lines 32-44)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the tear-off lenses of Ginther to be attached to each other by adhesive providing a tacky surface, such that the released layer of the lens stack includes a tacky surface configured to hold a second released layer of the lens stack in view of McNeal in order to decrease the amount of sticky residue left on the outermost lens layer in thereby decreasing the amount of dirt and debris stuck to the outermost lens to maximize transparency and field of vision of the lens.
Allowable Subject Matter
Claim 14 is free of art. While Hill (U.S. 20110219508) teaches a tacky pad for headwear, it was not found obvious to combine Hill and Ginther for the reasons outlined in applicant’s remarks filed 12/14/2020 in application 15/918,172 related to the Hill/Ginther combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732